UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7617


MARIO JESUS OBREGON,

                Petitioner - Appellant,

          v.

STEPHANIE HOLLENBACK, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:15-hc-02098-FL)


Submitted:   March 29, 2016                 Decided:   March 31, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge


Affirmed by unpublished per curiam opinion.


Mario Jesus Obregon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Mario Jesus Obregon, a federal prisoner, appeals the district

court’s   order   denying   relief   on   his   28   U.S.C.   § 2241   (2012)

petition.     We have reviewed the record and find no reversible

error.    Accordingly, although we grant leave to proceed in forma

pauperis, we affirm for the reasons stated by the district court.

Obregon v. Hollenback, No. 5:15-hc-02098-FL (E.D.N.C. Oct. 1,

2015).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     2